DETAILED ACTION
This Office Action is in response to the Amendment and communication filed on 10/06/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-20 have been examined and are pending; claims 1, 7, 14 and 19 are independent.  This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/06/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments/Remarks
As to the objection to the drawing, the objection is maintained as the drawing has not been amended properly. Firstly, the Applicant removed the outer boxes of the drawing figures, but has not put any label to the numerical components, as suggested by the Examiner in the Non-Final office action for one to understand the invention that is described in the specification with reference to the figures.  Secondly, even though the Applicant was reminded with emphasizing on the process that a replacement of drawing requires a re-submission of the whole set of the drawings, including all figures for the office to enter the drawing amendment, but the Applicant has not submitted the whole set of the drawings, for avoiding any error of not publishing the whole set of the drawings on the patent if the application ever receives a notice of allowance. If would be helpful, the Examiner wants bring an example for the rationale; when one or more claims is amended, but not all claims, the entire claim set is submitted as an amendment to the claim. 
As to the claim amendment, submitted on 10/06/2022, the Applicant stated that no claim has been amended. 
As to the Ghosh reference, the Applicant question the publication dates of Ghosh reference, and stated that document provided by the Office is an IEEE publication that refers to publication in a March of 2022 issue (no specified date within March, though the Examiner appears to assert March 1st). The IEEE document does have a publication notice on the first page referring to Aug 4, 2021, and a current version as of Dec 6, 2021; however, the Examiner does not appear to have provided the first publication of the reference or any indication that the teachings of the reference remain unchanged from first publication until at least December 6, 2021 (the listed current version). 
The Examiner asserts that Ghosh reference date is valid as valid PriorArt. Whether considering August, 2021 publication date, December 2021publication date, or March 2022 publication date, the presented document still was published before the filing date of the instant application. The Examiner is submitting a screen print of the Gosh reference’s various date information, as an attachment, which shows that submitted document, which was included in the Volume 18, was published on March 1st, 2022, where the current version refers to the version that was electronically published (i.e. before the printed publication in the Volume 18) on December 6, 2021. The Examiner hopes that this addition detail information on the various publication date will help the Applicant to understand that the presented document of Ghosh reference is a valid PriorArt considering the dates.
Applicant’s arguments, filed on 10/06/2022, with respect to the prior-art rejections to claims 7-10, 13-17, and 20, made under U.S.C. 102, and limitations listed below, have been fully considered but they are not persuasive.
Applicant’s Remarks: As to independent claim 7, the Applicant submits that  applied prior Ghosh does not teach the limittaion , “a sensor configured to detect current conditions, wherein data generated by the sensor is generated as encrypted data that when decrypted is indicative of the current conditions; an edge processor having a direct physical communicative connection to the sensor and storing the encrypted data in memory,” empasiszing the differensitaion that, unlike Gosh, claim recites that data is genertaed is encrypted by the sensor (Applicant Arguments/Remarks, 10/06/2022, page 10).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Ghosh reference teaches the addressed limitation. Ghosh teaches of plurality of sensors those sense data and transmit the sensor data in encrypted form. Where each sensor node uses a different key for data encryption (see Ghosh: page 1949-1951, 1953; Fig 3). Broadly interpreted, the claim limitation cover a scope that the “data generated by the sensor is generated as encrypted data” equivalent to the process of a sensor receives the sensed information or data, and convert to an encrypted form and then transmit to other element or component of a system, and Ghosh exactly perform the same process.  However, if the Applicant meant to present an argument that claim limitation cover a scope that the “data generated by the sensor is generated as encrypted data” the sensor data is sensed by the sensor is sensed in an encrypted form, and the Examiner failed to show the mapping of such function in Gosh, the Examiner respectfully submits that it is technologically impossible to sense data in encrypted form by the sensor, without converting the plain sensed to an encrypted form. Neither claim, nor the specification, discloses any mechanism of sensing data in encrypted form by the sensor. 
Therefore, broadly interpreted Ghosh teaches the claim limitations, and the rejection is proper.
Applicant’s Remarks: As to independent claim 7, the Applicant further submits that the Examiner is an error for equating “an edge processor” to a edge gateway in the rejection, and presented evedence that an edge gatway cannot be edge gateway (Applicant Arguments/Remarks, 10/06/2022, page 10).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Ghosh’s teaching of edge gateway is connected to the one or more sensor to receive the encrypted sensor data from the sensor(s), and performs functions in similarly to the claim edge processors. Claim does not teach any refined limitation that the claim edge processor performs that are not performed by the Ghosh’s edge gateway. Therefore, broadly interpreted Ghosh teaches the claim limitations., and the rejection is proper.
Applicant’s Remarks: As to independent claim 7, the Applicant further submits that applied prior Ghosh does not teach the limittaion , “an edge processor having a direct physical communicative connection to the sensor and storing the encrypted data in memory.” The Applicant assert that it is improper to assume that a wireless or Wi-Fi connection of a sensor with a the edge gatway [edge processor], as tought by the refernce Ghosh, canbe consdired to made with direct connection, and thus the rejection is deficient (Applicant Arguments/Remarks, 10/06/2022, page 10).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Ghosh reference teaches the addressed limitation. Ghosh teaches of a Wi-Fi connection of a sensor(s) with an edge gateway [edge processor]. The Examiner submits that while in last few decades a wireless connection technology has been introduced and improved to enhanced the network connection features for various advantage, physical wire network connection of different components is a basic fundamental mechanism of building network. In a hypothetical scenario, if the instant claim scope captured a wireless connection but the PriorArt only showed a physical connection, then it would have been an error for an Examiner to have a wireless connection to be well understood replacement of physical connection without providing reference and motivation to it; not the other way around.  In this rejection, using an official notice, the Examiner is assuming the teaching of Ghosh wireless connection to the basic physical connection, a downgraded mechanism. Therefore, the rejection is proper. 
Applicant’s Remarks: As to independent claim 14, the Applicant further submits that the the claim is similar to the system claim 7, and therefore, is also allowavble, at least ,for the same reason addressed avove for claim 7 (Applicant Arguments/Remarks, 10/06/2022, page 11).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the claim 14 is properly rejected based on the reference applied to the claim and the rationale and response presented to the argument above for claim 7.
Applicant’s arguments, filed on 10/06/2022, with respect to the prior-art rejections to claims 1-6, 11, 12, 18, and 19, made under U.S.C. 103, and limitations listed below, have been fully considered but they are not persuasive.
Applicant’s Remarks: As to independent claim 1, the Applicant submits that  the combination fails to teach at least “a plurality of endpoint devices generate data streams that are encrypted during transmission and when stored in non-volatile memory, wherein plaintext operation on the data streams is present only during a given operation thereon and not between operations.” empasiszing on the limittaion  that data streams are only in plain text during operation thereon. A direct implication of data only available in plaintext while being operated on is further recited in the claim -- the data is stored in non-volatile memory as encrypted text. Providing evedence, the Applicnat submits that the Examiner asserted that “the edge gateway decrypts the received monitoring data for processing functions, and encrypts to send to the cloud server.” Assuming arguendo that the Examiner’s characterization is correct, there is no teaching with respect to what happens to the data on the edge gateway itself. Should a malicious actor perform an attack on the edge gateway either physically or remotely, there is no teaching regarding the state of the data stored on the device (e.g., in non-volatile memory). The claim does recite these features absent from the teachings of the combination (Applicant Arguments/Remarks, 10/06/2022, pages 11-12).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Ghosh reference teaches the addressed limitation. Ghosh teaches of plurality of sensors [i.e. end point devices] those sense data and transmit the sensor data in encrypted form to an edge gateway. Where each sensor node uses a different key for data encryption (see Ghosh: page 1949-1951, 1953; Fig 3).  Once, the edge gateway receives the encrypted sensor data, and gateway perform function such as transmit to a cloud server, decrypts the sensor encrypted sensor data, and then encrypt the senor data using gate way’s encryption mechanism and transmit to a cloud server for next process (see Ghosh: page 1949-1951, 1953; Fig 3. The discussed claim limitation recites, “ plaintext operation on the data streams is present only during a given operation thereon and not between operations,” without refining the “given operation.” Claim limitation does not provide any scope or function of the operation, nor refines as to what is defined to be “not between operation”. However, in the argument, the Applicant wrongfully invalidated Ghosh’s teaching of decrypting the encrypted sensor data and encrypting the before transmitting to cloud server as operation. The Applicant also wrongfully ignored the fact during both part of the Ghosh’s transmission [i.e. not in between operation] the sensor data is encrypted form.  Clearly, the Applicant is in error of characterizing Examiner’s mapping of the limitation to Ghosh teaching.  Instead of clarifying how Ghosh’s operation and transmission are different from claim limitation, and how the claimed “operations” and “not between operation” are unique to the invention, the Applicant presented an analysis of Ghosh’s mechanism, and pointed out the dangers of malicious attack at Ghosh’s gateway, when the data going through decryption and encryption operations, to disqualify Ghosh as a valid PriorArt without any discussion on the how the claimed “operation” is performed in a way that that does not have any risk of malicious attack. 
Without proper differentiation in the claimed scope, it is irrelevant to discuss whether data at Ghosh’s gateway is vulnerable to malicious attack.
Broadly interpreted, Ghosh reference teaches the above addressed claim limitation, and the rejection is proper. 
Applicant’s Remarks: As to independent claim 1, the Applicant further submits that the simmilar to the arguments made for claims and 14, the Examiner is an error for mapping “an edge processor” to a edge gateway in the rejection. The edge gateway is an insufficient analog for the edge processor of the claim and the examiner does not cite and appropriate direct physical communicative connection (Applicant Arguments/Remarks, 10/06/2022, page 12).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Applicant has not provided any further evidence other than what presented for claims 7 and 14.  The rejection to claim 1 is proper, at least, based on the rationale and response presented to the argument above for claims 7 and 14.
Drawing Objections
The drawings are objected to because they are not informative. Block diagram(s)/flowchart(s), illustrated in figures 1A-H and 2A-G should include texts describing names/labels for each numerically labeled components, in referenced to the specification, for one in the ordinary person in the field to understand the invention that is described in the specification with reference to the submitted figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.
The Applicant is reminded that, similar to the claim amendment process, when changing/editing any figure of the drawing(s), requires re-submission of the whole set of the drawings, including all figures for the office to enter the drawing amendment (emphasis added). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-10, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al (“Ghosh,” SEGA: Secured Edge Gateway Microservices Architecture for IIoT-Based Machine Monitoring, published (ISSN (ELECTRONIC): 1941-0050) on 08/03/2021, (ISSN (PAPER): 1551-3203) on 03/01/2022).
As to claim 7, Ghosh teaches a system (Ghosh: pub page 1949-1951; Fig 3,teaches a system architecture of edge networks, industrial IoT (IIoT) gateway, machine monitoring, microservice, and process/method  of IIoT solution  for an industrial application, especially machine monitoring tasks, such as, condition monitoring of electrical parameters such as rms voltage, rms current, real power, apparent power, power factor, and vibration parameters, meeting the standard of low latency, scalability, and security) comprising:
a sensor configured to detect current conditions, wherein data generated by the sensor is generated as encrypted data that when decrypted is indicative of the current conditions (Ghosh: published page 1949-1951, 1953; Fig 3, plurality of sensors connected to an edge gateway, comprising processor and memory, and receives monitoring data [i.e. current condition] in encrypted form from the active sensors);
an edge processor having a direct physical communicative connection to the sensor (Ghosh: published page 1949-1951, 1953; Fig 3, the edge gateway receives monitoring data in encrypted form from the plurality of sensors. [While a nearfield/WIFI connection between the sensors and edge gateway is described as an improved feature, an option of a physical wire connection would be well understood]), and storing the encrypted data in memory the edge gateway decrypts the received monitoring data for processing functions, and encrypts to send to the cloud server); and
an instrumentation output communicatively coupled to the edge processor which receives the encrypted data from the memory in the edge processor or commands based on the encrypted data (Ghosh: published page 1949-1951, 1953; Fig 3, the edge gateway receives monitoring data in encrypted form from the plurality of sensor. The edge gateway transmits/offloads the collected monitoring data to cloud server [i.e. host] over secure connection).
As to claim 8, Ghosh teaches the system of claim 7, 
Ghosh further teaches wherein the edge processor is part of a plurality of edge processors forming a local network, wherein each of the plurality of edge processors acts as a node in a distributed blockchain data structure, the distributed blockchain data structure recording encrypted data from the sensor (Ghosh: published page 1949-1951, 1953; Fig 3, optionally, the sensors may form a data flow structure using a combination of sensor nodes and sensors).
As to claim 9, Ghosh teaches the system of claim 7, 
Ghosh further teaches wherein the instrumentation output is an actuator which receives commands from the edge processor based on the encrypted data (Ghosh: published page 1949-1951, 1953, 1955; Fig 3, the edge gateway registers the nodes, and receives monitoring data in encrypted form from the plurality of sensors using a UDP adapter).
As to claim 10, Ghosh teaches the system of claim 7, 
Ghosh further teaches wherein the edge processor includes a cryptographic key associated with decrypting the encrypted data. (Ghosh: published page 1949-1951, 1953; Fig 3, the edge gateway decrypts the received monitoring data for processing functions, and encrypts to send to the cloud server).
As to claim 13, Ghosh teaches the system of claim 7, 
Ghosh further teaches wherein the instrumentation output is a cloud database (Ghosh: published page 1949-1951, 1953; Fig 3, the edge gateway transmits/offloads the collected monitoring data to cloud server over secure connection).
As to claim 14, the claim is directed to a method and the claim limitations are similar to the system claim 7, and therefore, rejected for the same reason set forth above for claim 7. 
As to claims 15-17 and 20, the claim limitations are similar to the claims 8-10 and 13, respectively, and therefore, rejected for the same reason set forth above for claim claims 8-10 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (“Ghosh,” SEGA: Secured Edge Gateway Microservices Architecture for IIoT-Based Machine Monitoring, published (ISSN (ELECTRONIC): 1941-0050) on 08/03/2021, (ISSN (PAPER): 1551-3203) on 03/01/2022), in view of Kirovski (“Kirovski,” US 2009/0147949, published on 05/11/2009).
As to claim 1, Ghosh teaches a system (Ghosh: published page 1949-1951; Fig 3, teaches a system architecture of edge networks, industrial IoT (IIoT) gateway, machine monitoring, microservice, and process/method  of IIoT solution  for an industrial application, especially machine monitoring tasks, such as, condition monitoring of electrical parameters such as rms voltage, rms current, real power, apparent power, power factor, and vibration parameters, meeting the standard of low latency, scalability, and security) comprising:
a plurality of endpoint devices generate data streams that are encrypted during transmission and when stored in non-volatile memory (Ghosh: published page 1949-1951, 1953; Fig 3, plurality of sensors [i.e. end point devices] connected to an edge gateway, comprising processor and memory, and receives monitoring data in encrypted form from the active sensors), wherein plaintext operation on the data streams is present only during a given operation thereon and not between operations (Ghosh: published page 1949-1951, 1953; Fig 3,  the edge gateway decrypts the received monitoring data for processing functions [i.e. an operation], and encrypts to send to the cloud server);
a plurality of edge processors in direct physical communicative connection to the plurality of endpoint devices, wherein the plurality of edge processors are each nodes in a local distributed network that maintains a distributed blockchain data structure of the data streams in encrypted form (Ghosh: published page 1949-1951, 1953; Fig 3, the edge gateway receives monitoring data in encrypted form from the plurality of sensors, where, optionally, the sensors may form a data flow structure using a combination of sensor nodes and sensors. [While a nearfield/WIFI connection between the sensors and edge gateway is described as an improved feature, an option of a physical wire connection would be well understood]); and
a host server that communicates with the plurality of edge processors via a remote network connection (Ghosh: published page 1949-1951, 1953; Fig 3, the edge gateway transmits/offloads the collected monitoring data to cloud server [i.e. host] over secure connection) and 
Ghosh does not explicitly teach [host] controls distribution of decryption keys to the plurality of edge processors.
However, in an analogous art, Kirovski teaches [host] controls distribution of decryption keys to the plurality of edge processors (Kirovski: pars 0004, 0022-0023, 0028, 0039, a set of symmetric encryption keys is generated by a server at the request of a client computer. The server application stores the set of symmetric encryption keys on the server for a user of the client computer. The keys are sent to the client computer only when needed for encryption or decryption of data on a portable storage device during transmission. The keys are discard/destroyed from the client computer when encryption or decryption is completed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kirovski with the method/system of Ghosh for the benefit of providing means for server controlling the encrypted transmission of data by server generated and  distributed key, and having the communication/client device deleting/destroying the key after the encryption and transmission is completed, and enhancing the security feature as an option (Kirovski: pars 0004, 0022-0023, 0028, 0039). 
As to claim 2, the combination of Ghosh and Kirovski teaches the system of claim 1, 
Ghosh further teaches further comprising: an actuator communicatively coupled with a first edge processor of the plurality of edge processors that is configured to actuate based on commands from the first edge processor, the commands based on plaintext evaluation of at least a portion of the data streams in volatile memory (Ghosh: published page 1949-1951, 1953; Fig 3, the edge gateway decrypts the received monitoring data for processing functions, and encrypts to send to the cloud server).
As to claim 3, the combination of Ghosh and Kirovski teaches the system of claim 1, 
Kirovski further teaches wherein the decryption keys are stored in volatile memory of the plurality of edge processors (Kirovski: pars 0004, 0022-0023, 0028, 0039, hots/server distributed symmetric encryption keys discard/destroyed [i.e. volatile] from the client computer when encryption or decryption is completed).
As to claim 4, the combination of Ghosh and Kirovski teaches the system of claim 3, 
Kirovski further teaches wherein the decryption keys have a predetermined time to live in the volatile memory of the plurality of edge processors (Kirovski: pars 0004, 0022-0023, 0028, 0039, hosts/server distributed symmetric encryption keys discard/destroyed [i.e. short lived] from the client computer when encryption or decryption is completed).
As to claim 5, the combination of Ghosh and Kirovski teaches the system of claim 1, 
Kirovski further teaches wherein the plurality of edge processors are configured to query the host server for decryption keys and attestation upon receipt of an encrypted command input (Kirovski: pars 0004, 0022-0023, 0028, 0039, the client/device request for encryption key from hosts/server for the encryption and transmission of data to the server).
As to claim 6, the combination of Ghosh and Kirovski teaches the system of claim 1, 
Kirovski further teaches wherein the decryption keys are each associated with paired encryption key stored locally on the plurality of endpoint devices or the plurality of edge processors (Kirovski: pars 0004, 0022-0023, 0028, 0039, the client/device request for encryption key from hosts/server for the encryption and transmission of data to the server).
As to claim 11 Ghosh teaches the system of claim 10, Gosh teaches of using specific encryption key for encryption and transmission of sensor data, as addressed above, but Ghosh does not explicitly teach wherein the cryptographic key is stored in volatile memory of the edge processor.
However, in an analogous art, Kirovski teaches wherein the cryptographic key is stored in volatile memory of the edge processor (Kirovski: pars 0004, 0022-0023, 0028, 0039, a set of symmetric encryption keys is generated by a server at the request of a client computer. The keys are sent to the client computer only when needed for encryption or decryption of data on a portable storage device during transmission. The keys are discard/destroyed from the client computer when encryption or decryption is completed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kirovski with the method/system of Ghosh for the benefit of providing means for controlling the encrypted transmission of data, and having the communication/client device deleting/destroying the key after the encryption and transmission is completed or store it in volatile memory for enhancing the security feature as an option (Kirovski: pars 0004, 0022-0023, 0028, 0039). 
As to claim 12 Ghosh teaches the system of claim 10, but Ghosh does not explicitly teach wherein the cryptographic key has a predetermined time to live in the edge processor.
However, in an analogous art, Kirovski teaches wherein the cryptographic key has a predetermined time to live in the edge processor (Kirovski: pars 0004, 0022-0023, 0028, 0039, a set of symmetric encryption keys is generated by a server at the request of a client computer. The keys are sent to the client computer only when needed for encryption or decryption of data on a portable storage device during transmission. The keys are discard/destroyed from the client computer when encryption or decryption is completed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kirovski with the method/system of Ghosh for the benefit of providing means for controlling the encrypted transmission of data, and having the communication/client device deleting/destroying the key after the encryption and transmission is completed, and enhancing the security feature as an option (Kirovski: pars 0004, 0022-0023, 0028, 0039). 
However, in an analogous art, Kirovski teaches wherein the cryptographic key has a predetermined time to live in the edge processor (Kirovski: pars 0004, 0022-0023, 0028, 0039, a set of symmetric encryption keys is generated by a server at the request of a client computer. The keys are sent to the client computer only when needed for encryption or decryption of data on a portable storage device during transmission. The keys are discard/destroyed from the client computer when encryption or decryption is completed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kirovski with the method/system of Ghosh for the benefit of providing means for controlling the encrypted transmission of data, and having the communication/client device deleting/destroying the key after the encryption and transmission is completed, and enhancing the security feature as an option (Kirovski: pars 0004, 0022-0023, 0028, 0039). 
As to claims 18 and 19, the claims are directed to a method and the claim limitations are similar to the system claims 11 and 12, and therefore, rejected for the same reason set forth above for claims 11 and 12. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439